DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 01/27/2022.  Claims 1-120 are pending.  Claims 1, 2, 8, 10, 12-17 and 19-20 have been amended, no claims have been canceled and no claims have been added.
	Claims 12-17 were previously interpreted under 35 U.S.C. 112(f) and, correspondingly, rejected under 35 U.S.C. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Applicant has amended the corresponding claims.  Claims 12-17 are no longer interpreted under 35 U.S.C. 112(f) and, therefore, the corresponding 35 U.S.C. 112(b) rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpantentable over Jun (U.S. Patent Pub. No. 2015/0301941) in view of Natarajan (U.S. Patent Pub. No. 2019/0180830) in view of LexInnova’s “3D Stacked Memory” (known herein as NPL-LexInnova) in further view of Harris (U.S. Patent Pub. No. 2021/0118853 (priority to US2018/62673046P, dated 05/2017/2018)).
	Regarding claim 1, Jun teaches a three-dimensional (3D)) memory device, comprising: a 3D NAND memory array having a plurality of pages (the three-dimensional nonvolatile memory 1100 may include a plurality of memory cells which are arranged in a row direction and a column direction and in a height direction perpendicular to the substrate; that is, the three-dimensional nonvolatile memory 1100 may have a three-dimensional structure; the three-dimensional nonvolatile memory 1100 may include at least one of ROM, PROM, EPROM, EEPROM, flash memory, PRAM, MRAM, ReRAM, or FRAM; for ease of description, the inventive concept will be described using a flash memory, in particular, a three-dimensional NAND flash memory; however, the inventive concept is not limited thereto – [0044]); 
an on-die cache coupled to the 3D NAND memory array and configured to cache a plurality of batches of program data (the random access memory 1200 may receive control signals CTRL, a command CMD, and an address ADDR from the controller 1300 and exchange data with the controller 1300; the random access memory 1200 may include at least one of DRAM, SRAM, PRAM, MRAM, RRAM, or FRAM – [0045]) between a host (controller 1300 may communicate with an external host; controller 1300 may program data received from the external device EX at the three-dimensional nonvolatile memory 1100 or the random access memory 1200 – [0046]) and the 3D NAND memory array (the three-dimensional nonvolatile memory 1100 of Fig. 1, may include memory cell array 1110 – [0049]-[0050]), 
the on-die cache comprising static random-access memory (SRAM) cells (random access memory 1200 may include at least one of DRAM, SRAM, PRAM, MRAM, RRAM, or FRAM – [0045]),
the host transmitting the program data comprises an (N-2)th batch, (N-1)th batch, an Nth batch (the random access memory 1200 may receive control signals CTRL, a command CMD, and an address ADDR from the controller 1300 and exchange data with the controller 1300 – [0045]; controller 1300 may control the three-dimensional nonvolatile memory 1100 and the random access memory 1200, communicate with an external host and program data received from the external device EX at the three-dimensional nonvolatile memory 1100 or the random access memory – [0046]; one such batch of data may include PD1, PD2, and PD3 – [0113]-[0115]; note the system does not solely transmit/program/store one batch of data, therefore, performing multiple operations comprise transmitting N number batches of data), and the (N-2)th batch, the (N-1)th batch and the Nth batch of program data being programmed into the 3D NAND memory array sequentially (data PD1, PD2, and PD3 (i.e. a batch of data) transferred to the three-dimensional nonvolatile memory 1100 may be loaded to the page buffer 1300; Afterwards, the three-dimensional nonvolatile memory 1100 may program the loaded data PD1, PD2, and PD3 at the same time at memory cells in a row - [0115]; i.e. data may be loaded into the cache before programming into the 3D memory cells); and 
a controller coupled to the on-die cache and configured to (controller and controller logic configured to communicate with/program the three-dimensional memory array – [0046]; along with control logic configured to control overall operation of the three-dimensional memory – [0056]; and coupled to the page buffer; Figs. 1 and 3; see illustration below) 

    PNG
    media_image1.png
    627
    970
    media_image1.png
    Greyscale








N being an integer equal to or greater than 2 (communication/programming/etc. batches, as provided above – [0046] and [0115]; note the system does not solely transmit/program/store one batch of data, therefore, performing multiple operations comprise transmitting N number batches of data (i.e. more than one communication/program/etc.)), program the (N-1)th batch of program data into respective pages in the 3D NAND memory array (The controller 1300 may program data received from the external device EX at the three-dimensional nonvolatile memory 1100 or the random access memory 1200 – [0046]; program operation of a three-dimensional nonvolatile memory – [0096]-[0101]); and 
cache the Nth batch of program data in respective space in the on-die cache as a backup copy of the Nth batch of program data (The page buffer 1130 may receive data from a controller 1300 to write it at the memory cell array 1110 – [0054]; i.e. data is stored in the buffer prior to it being programed in the 3D memory) prior to programming the Nth batch of program data into the 3D NAND memory array (data PD1, PD2, and PD3 transferred to the three-dimensional nonvolatile memory 1100 may be loaded to the page buffer 1300; Afterwards, the three-dimensional nonvolatile memory 1100 may program the loaded data PD1, PD2, and PD3 at the same time at memory cells in a row - [0115]; i.e. data may be loaded into the cache before programming into the 3D memory cells).  
Jun may not necessarily teach to check a status of the (N-2)th batch of program data, N being an integer equal to or greater than 2; the backup copy of the Nth batch of program data being programmed into the 3D NAND memory array in response to a stratus of the Nth batch of program data being failed; wherein the 3D memory device further comprises a device layer comprising a plurality of transistors, the on-die cache comprising a first portion of the plurality of transistors, and the controller comprising a second portion of the plurality of transistors; and the 3D NAND memory array, the on-die cache, and the controller are disposed on the same chip.
to check a status of the (N-2)th batch of program data (the NAND controller may detect program status fails before issuing the next program command – [0025]; the NAND controller may read status information to check for program completion – [0026]); the backup copy of the Nth batch of program data being programmed into the 3D NAND memory array in response to a status of the Nth batch of program data being failed (when detecting program status fails; may recover the data by reading it from the cache register; for example, internal “copy back read” and “copy back program” commands may allow the NAND controller to read the data from the array to the cache register and/or to move data from the cache register to the NAND array – [0025]; the NAND array being three dimensional memory array – [0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jun’s programing method of a three-dimensional memory device to have wherein a status check is performed to verify data has been successfully programmed and, if not, utilize previously cached/buffered data for recovery in order to successfully complete the command, as taught by Natarajan. The suggestion/motivation for doing so would have been to “advantageously provide efficient technology to recover some NAND program failures” and “advantageously utilize NAND architecture and internal data movement commands to provide recovery from some NAND program failures.” (Natarajan; [0024]-[0025]). Therefore it would have been obvious to combine Jun and Natarajan for the benefits shown above to obtain the invention as specified in the claim.  
Jun and Natarajan may not necessarily teach wherein the 3D NAND memory array, the on-die cache, and the controller are disposed on a same chip; and wherein 
.  NPL-LexInnova teaches wherein the 3D memory array, the on-die cache, and the controller are disposed on a same chip (3D stacked memory chip; local SRAM (i.e. cache/buffer) on same layer as DRAM controller disposed in different regions of the layer; 3D DRAM disposed on an alternative layer which overlaps the local SRAM and controller (i.e. stacked); all on the same chip – NPL-LexInnova; pgs. 2-3; Fig. 1) and wherein the 3D memory device further comprises a device layer comprising a plurality of transistors (3D stacked memory chip; local SRAM (i.e. cache/buffer) on same layer as DRAM controller disposed in different regions of the layer – NPL-LexInnova; pgs. 2-3; Fig. 1; stacking of layers increases density, as more transistors are able to be placed – NPL-LexInnova; pgs. 2: para. 2; i.e. the 3D memory device comprises a plurality of transistors).
	Jun and Natarajan disclose a base method of programming, caching, checking, etc. data in a 3D NAND memory architecture, as provided above.  NPL-LexInnova discloses the various components associated with such structure may be disposed on the same/single semiconductor chip, disposed on different/various layers/planes and comprise transistors (i.e. integrated circuits comprise transistors).  One of ordinary skill in the art would have recognized that applying the known technique (disposing the various components of a 3D NAND memory architecture, comprising transistors, onto a single chip) onto the 3D memory architecture which performs the base method of programming, caching, checking, etc. data would have yielded predictable results and (NPL-LexInnova; pgs. 2-3; Fig. 1).  The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. (see MPEP 2143(I)(D)).
	While the cited portions of NPL-LexInnova teach a 3D DRAM structure, NPL-LexInnova continues to provide “a 3D NAND (used by Intel and Micron) may be utilized. (see NPL-LexInnova; pg. 5; para. 2).  NPL-LexInnova discloses a base device utilizing various components associated with a 3D memory architecture, which may be disposed on the same/single semiconductor chip and disposed on different/various layers/planes while utilizing a 3D DRAM.   NPL-LexInnova further teaches, based on Intel and Micron, a 3D NAND solution may be utilized instead of a 3D DRAM.  One of ordinary skill in the art would have recognized that substituting a known element (i.e. a 3D DRAM) for another (i.e. a 3D NAND) would have yielded predictable results and resulted in an improved system.  Integration of multiple components on the same chip has been a continuing trend.  The “3D NAND solution enables chips with 384 Gbits (48GB) of (NPL-LexInnova; pgs. 5; para. 2).  The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. (see MPEP 2143(I)(D)).
	Therefore, Jun, Natarajan and NPL-LexInnova teach wherein the 3D NAND memory array, the on-die cache, and the controller are disposed on a same chip (local SRAM (i.e. cache/buffer) on same layer as DRAM controller disposed in different regions of the layer – NPL-LexInnova; pgs. 2-3; Fig. 1; 3D NAND memory array (i.e. in place of the 3D DRAM) – NPL-LexInnova; pgs. 5; para. 2; disposed on an alternative layer which overlaps the local SRAM and controller/control logic (i.e. stacked); all on the same chip – NPL-LexInnova; pgs. 2-3; Fig. 1) and wherein the 3D memory device further comprises a device layer comprising a plurality of transistors (3D stacked memory chip; local SRAM (i.e. cache/buffer) on same layer as DRAM controller disposed in different regions of the layer– NPL-LexInnova; pgs. 2-3; Fig. 1; stacking of layers increases density, as more transistors are able to be placed – NPL-LexInnova; pgs. 2: para. 2; i.e. the 3D memory device comprises a plurality of transistors).
	While Jun, Natarajan and NPL-LexInnova teach the method of caching, programming, checking the status of the program and reprogramming if necessary (Jun .
Harris teaches the 3D memory device (stacked memory layers in a three-dimensional configuration – [0014]; three-dimensional integration techniques – [0076]) the on-die cache comprising a first portion of the plurality of transistors (Dynamic random-access memories (DRAM) are a particular type of RAM that store bits of data in the form of electric charges inside capacitors of an integrated circuit; The advantage of DRAMs over other types of RAMs is that each cell is implemented using a single transistor and a capacitor, compared to four or six transistors in static random-access memories (SRAMs) – [0003]; i.e. DRAMs/SRAMs comprising a plurality of transistors), and the controller comprising a second portion of the plurality of transistors (memory controller 404 may include additional transistors patterned in the same layer – [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jun’s, Natarajan’s and NPL-LexInnova’s programing method of a three-dimensional memory as provided above with Harris to show that various components in a stacked, three-dimensional memory comprise transistors (i.e. integrated circuits comprise transistors), as taught by Harris. The suggestion/motivation for doing so would have been to provide various die structure (i.e. transistor/cache/controller/etc.) directed to optically interfaced stacked memories (i.e. three-dimensional configuration(s)/technique(s)), in which multiple layers of memory (Harris; [0067]). Further, variations of cache memory may be utilized (i.e. DRAM/SRAM/etc.), which comprise a various number of transistors. Thus, utilization of one particular type of RAM vs another carry advantages and disadvantages.  (Harris; [0003]).  Therefore it would have been obvious to combine Jun, Natarajan and NPL-LexInnova for the benefits shown above to obtain the invention as specified in the claim.  

	Regarding claims 12, 13 and 19, claims 12, 13 and 19 comprise the same or similar language as claim 1, and are, therefore, rejected for the same or similar reasons.

Regarding claim 2, Jun, Natarajan, NPL-LexInnova and Harris teach wherein the controller is configured to check the status of the (N-2)th batch of program data (the NAND controller may detect program status fails before issuing the next program command – Natarajan; [0025]; the NAND controller may read status information to check for program completion – Natarajan; [0026]), program the (N-1)th batch of program data, and cache the Nth batch of program data at the same time (data accumulated in the random access memory 1200 is whole data (i.e., multi-page data), the multi-page data accumulated at the random access memory 1200 is then loaded to the page buffer 1130 of the three-dimensional nonvolatile memory 1100 (S340); the multi-page data loaded to the page buffer 1130 may be simultaneously programmed to the memory cells of the three-dimensional nonvolatile memory 1100 (S350) – Jun; [0110]).  
	
	Regarding claims 14 and 20, claims 14 and 20 comprise the same or similar language as claim 2, and are, therefore, rejected for the same or similar reasons.

Regarding claim 3, Jun, Natarajan, NPL-LexInnova and Harris teach 
wherein, in response to the status of the (N-2)th batch of program data being failed (the NAND controller may detect program status fails before issuing the next program command – Natarajan; [0025]; the NAND controller may read status information to check for program completion – Natarajan; [0026]), 
the controller is further configured to retrieve a backup copy of the (N-2)th batch of program data from the on-die cache and program the backup copy of the (N-2)th batch of program data into respective pages in the 3D NAND memory array (when detecting program status fails; may recover the data by reading it from the cache register; for example, internal “copy back read” and “copy back program” commands may allow the NAND controller to read the data from the array to the cache register and/or to move data from the cache register to the NAND array – Natarajan; [0025]; the NAND array being three dimensional memory array – Natarajan; [0011]).

Regarding claims 15, claims 15 comprises the same or similar language as claim 3, and is, therefore, rejected for the same or similar reasons.

Regarding claim 4, Jun, Natarajan, NPL-LexInnova and Harris teach wherein the controller is further configured to: read out the Nth batch of program data from the on-die cache; and send the read-out Nth batch of program data to the host (may output data read from the three-dimensional nonvolatile memory 1100 or the random access memory 1200 to the external device EX – Jun; [0046]).  

	Regarding claim 16, claim 16 comprises the same or similar language as claim 4, and is, therefore, rejected for the same or similar reasons.

Regarding claim 5, Jun, Natarajan, NPL-LexInnova and Harris teach wherein the controller is further configured to:  cache the (N-1)th batch of program data from the host into the on-die cache as a backup copy of the (N-1)th batch of program data (The page buffer 1130 may receive data from a controller 1300 to write it at the memory cell array 1110 – Jun; [0054]; i.e. data is stored in the buffer prior to it being programed in the 3D memory; when detecting program status fails; may recover the data by reading it from the cache/buffer – Natarajan; [0025]) when the (N-2)h batch of program data is being programmed into respective pages in the 3D NAND memory array (The controller 1300 may program data received from the external device EX at the three-dimensional nonvolatile memory 1100 or the random access memory 1200 – Jun; [0046]; program operation of a three-dimensional nonvolatile memory – Jun; [0096]-[0101]).  

Regarding claim 17, claim 17 comprises the same or similar language as claim 5, and is, therefore, rejected for the same or similar reasons.

Regarding claim 6, Jun, Natarajan, NPL-LexInnova and Harris teach wherein the controller is further configured to: check a status of the (N-1) th batch of program data (the NAND controller may detect program status fails before issuing the next program command – Natarajan; [0025]; the NAND controller may read status information to check for program completion – Natarajan; [0026]); 
program the Nth batch of program data into respective pages in the 3D NAND memory array (The controller 1300 may program data received from the external device EX at the three-dimensional nonvolatile memory 1100 or the random access memory 1200 – Jun; [0046]; program operation of a three-dimensional nonvolatile memory – Jun; [0096]-[0101]); and 
cache an (N+1)th batch of program data in respective space in the on-die cache (The page buffer 1130 may receive data from a controller 1300 to write it at the memory cell array 1110 – Jun; [0054]; i.e. data is stored in the buffer prior to it being programed in the 3D memory).  

Regarding claim 7, Jun, Natarajan, NPL-LexInnova and Harris teach wherein to program a respective batch of program data into respective pages in the 3D NAND memory array, the controller is configured to: retrieve a buffered copy of the respective batch of program data from a respective page buffer (The page buffer 1130 may receive data from a controller 1300 to write it at the memory cell array 1110 – Jun; [0054]; i.e. data is stored in the buffer prior to it being programed in the 3D memory; when detecting program status fails; may recover the data by reading it from the cache register; for example, internal “copy back read” and “copy back program” commands may allow the NAND controller to read the data from the array to the cache register and/or to move data from the cache register to the NAND array – Natarajan; [0025]); and
program the buffered copy of the respective batch of program data into the respective pages in the 3D NAND memory array (allow the NAND controller to read the data from the array to the cache register and/or to move data from the cache register to the NAND array – Natarajan; [0025]; from the page buffer – Jun; [0054]).  

Regarding claim 8, Jun, Natarajan, NPL-LexInnova and Harris teach wherein the controller is further configured to buffer the respective batch of program data in the respective page buffer before the respective batch of program data is programmed into the respective pages (The page buffer 1130 may receive data from a controller 1300 to write it at the memory cell array 1110 – Jun; [0054]; i.e. data is stored in the page buffer prior to it being programed in the 3D memory).
While Jun, Natarajan, NPL-LexInnova and Harris teach the method of caching, programming, checking the status of the program and reprogramming if necessary (Jun and Natarajan, as provided above) and the components disposed on the same chip/comprising transistors (NPL-LexInnova/Harris), Jun, Natarajan and NPL-LexInnova may not explicitly teach the page buffers comprising a third portion of the plurality of transistors in the device layer, and the 3D NAND memory array, the on-die cache, the controller, and the page buffers being on the same chip.
However, as provided above, integrated circuits comprise transistors (3D stacked memory comprising a plurality of transistors – NPL-LexInnova; pgs. 2-3; Fig. 1; Harris; RAM comprising transistors - [0003]; and controller comprising transistors; [0082]) and the various components on the same die (NPL-LexInnova; pgs. 2-3; Fig. 1).
Therefore, based on the disclosed prior art above, Jun, Natarajan, NPL-LexInnova and Harris can be modified to teach the page buffers (page buffer; Jun; [0054]; Figs. 1 and 3) comprising a third portion of the plurality of transistors in the device layer (integrated circuits comprising transistors (3D stacked memory comprising a plurality of transistors – NPL-LexInnova; pgs. 2-3; Fig. 1; various components comprising a number of transistors - Harris; [0003] and [0082]), and 
the 3D NAND memory array, the on-die cache, the controller, and the page buffers being on the same chip (all disposed on the same chip/integrated into the same, stacked 3D memory architecture (further articulated form claim 1)) – NPL-LexInnova; pgs. 2-3; Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jun, Natarajan, NPL-LexInnova and Harris to further include page buffers being on the same chip and to have transistors.  First, integrated circuits include transistors, which would include page buffers.  Second, one of ordinary skill in the art would have recognized that applying the known technique (disposing the various components of a 3D NAND memory architecture, comprising transistors, onto a single chip - NPL-LexInnova and Harris, as provided above) onto the 3D memory architecture which performs the base method of programming, caching, checking, etc. data (Jun and Natarajan, as provided above) would have yielded predictable results and resulted in an improved system.  Integration of multiple components on the same chip has been a continuing trend.  Integration enables (NPL-LexInnova; pgs. 2-3; Fig. 1).  The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. (see MPEP 2143(I)(D)).

Regarding claim 9, Jun, Natarajan, NPL-LexInnova and Harris teach comprising a multi-level cell (MLC) NAND memory device, wherein a number of the plurality of pages corresponds to a number of bits stored in a memory cell (the three-dimensional nonvolatile memory 1100 may include a plurality of memory cells which are arranged in a row direction and a column direction and in a height direction perpendicular to the substrate; the three-dimensional nonvolatile memory 1100 may have a three-dimensional structure; the three-dimensional nonvolatile memory 1100 may include at least one of ROM, PROM, EPROM, EEPROM, flash memory, PRAM, MRAM, ReRAM, or FRAM; the inventive concept will be described using a flash memory, in particular, a three-dimensional NAND flash memory  – Jun; [0044]; multi-D page data may include data to be programmed at memory cells arranged along a row direction; the multi-page data may include two or more bits to be programmed at a memory cell – Jun; [0047]; the memory cells MC1 to MC6 may be multi-level cells – Jun; [0066]).  

Regarding claim 18, claim 18 comprises the same or similar language as claim 9, and is, therefore, rejected for the same or similar reasons.

Regarding claim 10, Jun, Natarajan, NPL-LexInnova and Harris teach wherein the controller is further configured to delete a copy of the Nth batch of program data from the host after the Nth batch of program data is cached in the on-die cache as the backup copy of the Nth batch of program data (The page buffer 1130 may receive data from a controller 1300 to write it at the memory cell array 1110 – Jun; [0054]; i.e. data is stored in the buffer prior to it being programed in the 3D memory; to be used for recovery in case of program failure – Natarajan; [0025]),
wherein the copy of the Nth batch of program data in the host was previously read out by the host from the on-die cache (controller 1300 may communicate with an external host; The controller 1300 may program data received from the external device EX at the three-dimensional nonvolatile memory 1100 or the random access memory 1200, and may output data read from the three-dimensional nonvolatile memory 1100 or the random access memory 1200 to the external device EX (i.e. data stored on the cache may be read from the random access memory/cache) – Jun; [0046]) and stored in the host (and may output data read from the three-dimensional nonvolatile memory 1100 or the random access memory 1200 to the external device EX (i.e. data stored on the cache may be read from the random access memory/cache and provided to (i.e. stored on) external host) – Jun; [0046]).

Regarding claim 11, Jun, Natarajan, NPL-LexInnova and Harris teach wherein the 3D memory device is packaged in at least one of an embedded multi-media card (eMMC) or a universal flash storage (UFS) (memory card may be formed of memory cards such as a PC (PCMCIA) card, a CF card, an SM (or, SMC) card, a memory stick, a multimedia card (MMC, RS-MMC, MMCmicro), a security card (SD, miniSD, microSD, SDHC), a universal flash storage (UFS) device, and so on – Jun; [0231]).

Response to Arguments
Applicant’s arguments, see pgs. 9-10, filed 01/27/2022, with respect to the rejection(s) of claim(s) 1, 12 and 19 under 35 U.S.C. 103, in regards to the claim limitation “to check a status of the (N-2)th batch of program data; and the backup copy of the Nth batch of program data being programmed into the 3D NAND memory array in response to a status of the Nth batch of program data being failed,” have been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Natarajan (U.S. Patent Pub. No. 2019/0180830). 
	Natarajan teaches the controller may detect program status fails before issuing the next program command and may read status information to check for program completion. ([0025]-[0026]).  When the controller detects a program status fails, recovery/reprograming of the data may be read from the cache register and commands ([0025]-[0026]).
Applicant's additional arguments have been fully considered but they are not persuasive.  Applicant alleges Jun does not disclose that the transmission of data comprising (N-2)th batch, (N-1)th batch, Nth batch, etc. being programmed in the 3D NAND memory array “sequentially.”  (Remarks; pg. 10-11).  Applicant attempts to cite Jun, paragraph [0115], that the data PD1, PD2 and PD3 can be programmed simultaneously into the 3D memory, thus rendering the claim limitation of receiving batches of data to be cached, programmed and checked not to be sequential.  However, Jun, paragraph [0115], discloses the data PD1, PD2, and PD3 (i.e. a batch of data) transferred to the three-dimensional nonvolatile memory may be loaded to the page buffer and, afterwards, the three-dimensional nonvolatile memory may program the loaded data PD1, PD2, and PD3 at the same time at memory cells.  (Jun; [0115]).  Therefore, the batch of data (PD1, PD2 and PD3) may be loaded into the cache before programming it into the 3D memory cells.  Jun, in combination with Natarajan (as provided above) teach caching, programming and checking the status of the programed data “sequentially” (i.e. caching, prior to programing; programming prior to checking the status; and reprograming the data upon status check failure).  
Finally, Applicant alleges that the cited prior art does not teach the claimed “controller.”  Applicant alleges that the controller logic of Jun controls the overall operation of the three-dimensional memory and the controller of Jun is configured to store the program data.  However, as provided above, the controller and controller logic together provide for the functionality of the system/three-dimensional memory, and, in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2011/0176377 – “Semiconductor memory device;” SRAM having 6 transistors - [0079]; memory controller transistors - [0098]-[0099]; and 
U.S. Patent Pub. No. 2015/0261448 – “Memory system, memory controller and control method of non-volatile memory;” host outputs a write command; The write data is buffered in the buffer memory in the memory controller; In the data transfer, the data transfer from the NANDC to the page register; When data-in is completed, a control circuit in the NAND chip performs a program operation that stores the data of the page register in the memory cell of the memory cell array; There is a status read operation that checks the success or failure of the program - [0051].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137